Exhibit 10.3




AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT


 
THIS AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT dated as of October 11,
2012 (this “Pledge Agreement”), is being entered into among GRANITE CONSTRUCTION
INCORPORATED, a Delaware corporation (the “Company” and a “Borrower”), GRANITE
CONSTRUCTION COMPANY, a California corporation (“GCC” and a “Borrower”), GILC
INCORPORATED, a California corporation (“GILC” and a “Borrower”, and together
with the Company and GCC, collectively, the “Borrowers”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON THAT SHALL BECOME
A PARTY HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Guarantor”
and, together with the Borrowers, collectively, the “Pledgors”), and BANK OF
AMERICA, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”)
for each of the Secured Creditors (as defined in the Intercreditor Agreement
referenced below).
 
RECITALS:
 
A.           The Pledgors and Bank of America, N.A., as administrative agent,
are parties to that certain Securities Pledge Agreement dated as of December 23,
2010 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Pledge Agreement”), pursuant to which
the Pledgors granted to Bank of America, N.A., as administrative agent, for the
benefit of the Secured Bank Creditors a duly perfected first priority security
interest in the Pledged Interests and other Collateral described therein (except
as otherwise expressly permitted under that certain Credit Agreement dated as of
June 22, 2010 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Borrowers, Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer, and the lenders from time to time party thereto) to secure
extensions of credit made or maintained under the Existing Credit Agreement and
certain Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Card Related Products Agreements (each as defined in the Existing Credit
Agreement).


B.           Pursuant to that certain Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, Bank
of America, N.A., as administrative agent and collateral agent, swing line
lender and letter of credit issuer, and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to amend and restate the
Existing Credit Agreement and to continue to provide to the Borrowers a
revolving credit facility with a letter of credit sublimit and swing line
facility.


C.           Certain additional extensions of credit may be made from time to
time for the benefit of the Pledgors pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Cash Related Products
Agreements (each as defined in the Credit Agreement).
 
 
1

--------------------------------------------------------------------------------

 


D.           Pursuant to that certain Note Purchase Agreement dated as of May 1,
2001 (as amended by the First Amendment thereto dated as of June 15, 2003 and
the Second Amendment thereto dated as of the date hereof (the “Second Amendment
to 2013 Notes Agreement”) and as further amended, restated, supplemented or
otherwise modified from time to time, the “2013 Notes Agreement”), among the
Company and the purchasers named therein, the Company has issued and sold to
certain Noteholders 6.96% Senior Notes due May 1, 2013 as amended, restated,
supplemented or otherwise modified from time to time (the “2013 Notes”), and
pursuant to that certain Note Purchase Agreement dated as of December 12, 2007
(as amended by the First Amendment thereto dated as of the date hereof (the
“First Amendment to 2019 Notes Agreement”) and as further amended, restated,
supplemented or otherwise modified from time to time, the “2019 Notes
Agreement”), among the Company and the purchasers named therein, the Company has
issued and sold to certain Noteholders 6.11% Series 2007-A Senior Notes due
December 12, 2019 (together with any additional notes issued pursuant to the
2019 Notes Agreement and as each may be amended, restated, supplemented or
otherwise modified from time to time, the “2019 Notes”).


E.           Pursuant to an Intercreditor and Collateral Agency Agreement dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among the Bank Agent (on
behalf of the Secured Bank Creditors), the holders of the 2013 Notes, the
holders of the 2019 Notes, the Collateral Agent and acknowledged by the Loan
Parties, the parties thereto have agreed that the Secured Obligations shall be
secured under this Pledge Agreement on a pari passu basis and that the
Collateral Agent shall act on behalf of the Secured Creditors regarding the
Collateral.


F.           It is a condition precedent to the Lenders’ obligation to amend and
restate the Existing Credit Agreement, to the Secured Bank Creditors’
obligations to make and maintain such extensions of credit, to the obligation of
the holders of the 2013 Notes to enter into the Second Amendment to the 2013
Notes Agreement and to the obligation of the holders of the 2019 Notes to enter
into the First Amendment to the 2019 Notes Agreement that the Pledgors shall
have executed and delivered this Pledge Agreement to the Collateral Agent.


In order to induce the Lenders to amend and restate the Existing Credit
Agreement, to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement and such Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements and to induce the holders of the 2013 Notes to agree to the
Second Amendment to the 2013 Notes Agreement and the holders of the 2019 Notes
to agree to the First Amendment to the 2019 Notes Agreement, each Pledgor hereby
agrees with the Collateral Agent, for the ratable benefit of the Secured
Creditors, that the Existing Pledge Agreement is hereby amended and restated by
this Pledge Agreement with the effect that the Existing Pledge Agreement as so
amended and restated is hereby continued into this Pledge Agreement, and this
Pledge Agreement shall constitute neither a release nor novation of any
obligation or liability arising under the Existing Pledge Agreement, and such
obligations shall continue in effect on the terms hereof, all as follows:
 
 
2

--------------------------------------------------------------------------------

 


1.           Certain Definitions.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Intercreditor
Agreement.  Terms used in this Pledge Agreement that are not otherwise expressly
defined herein or in the Intercreditor Agreement, and for which meanings are
provided in the Credit Agreement, shall have the meaning given therefor in the
Credit Agreement as in effect on the date hereof.  Terms used in this Pledge
Agreement that are not otherwise expressly defined herein, in the Intercreditor
Agreement or in the Credit Agreement, and for which meanings are provided in the
Uniform Commercial Code of the State of California (the “UCC”), shall have such
meanings unless the context requires otherwise.  In addition, for purposes of
this Pledge Agreement, the following terms have the following definitions:


“Closing Date” shall mean October 11, 2012.


“Excluded Property” means, with respect to any Pledgor, (a) any owned or leased
real property subject to a Mortgage or (b) any property that would otherwise
constitute a general intangible to the extent that the grant of a security
interest in such property is prohibited by any requirement of law of a
Governmental Authority, requires a consent not obtained from any Governmental
Authority pursuant to such requirement of law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, permit,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any investment property, any applicable shareholder,
joint venture or similar agreement, except in each case to the extent that such
requirement of law or the term in such contract, license, agreement, instrument
or other document or shareholder, joint venture or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable law; provided, however, the exclusion in this
clause (b) shall not apply to Subsidiary Securities in joint venture investments
or Subsidiaries acquired or created after the Closing Date unless after
reasonable best efforts the relevant Pledgor is unable either to avoid the
conditions set forth in this clause (b) or to obtain consents, waivers or
approvals thereof.


“Permitted Liens” means Liens permitted to exist under Section 7.01 of the
Credit Agreement, Section 10.5 of the 2013 Notes Agreement, Section 10.5 of the
2019 Notes Agreement and any analogous covenant under any additional Notes
Documents.


“Secured Obligations” means the “Secured Obligations”, as defined in the
Intercreditor Agreement.


“Termination Date” means the “Termination Date”, as defined in the Intercreditor
Agreement.
 
 
3

--------------------------------------------------------------------------------

 


2.           Pledge of Pledged Interests; Other Collateral.
 
(a)           Each Pledgor hereby grants as collateral security for the payment,
performance and satisfaction of all of the Secured Obligations, to the
Collateral Agent for the benefit of the Secured Creditors a first priority
security interest (subject only to Permitted Liens) in all of the following
items of property in which it now has or may at any time hereafter acquire an
interest or the power to transfer rights therein, and wheresoever located:
 
(i)           all Subsidiary Securities in all of its Material Subsidiaries and
certain other Subsidiaries of the Pledgors described on Schedule I hereto
(limited, in the case of Foreign Subsidiaries to Subsidiary Securities that,
when taken with all other Subsidiary Securities pledged hereunder, constitute no
more than (x) 65% of the Voting Securities of each Direct Foreign Subsidiary and
(y) 100% of the other Subsidiary Securities of such Pledgor in each Direct
Foreign Subsidiary), in each case, whether now existing or hereafter created or
acquired (collectively, the “Pledged Interests”), including without limitation
the Pledged Interests more particularly described on Schedule I hereto (such
Subsidiaries, together with all other Subsidiaries whose Subsidiary Securities
may be required to be subject to this Pledge Agreement from time to time, are
referred to collectively as the “Pledged Subsidiaries”);
 
(ii)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest;
 
(iii)           all other property of whatever character or description,
including money, securities, security entitlements and other investment
property, and general intangibles hereafter delivered to the Collateral Agent in
substitution for or as an addition to any of the foregoing;
 
(iv)           all securities accounts to which may at any time be credited any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
 
(v)           all proceeds of any of the foregoing.
 
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral”.  Notwithstanding the foregoing, neither the Pledged Interests nor
the Collateral shall include any Excluded Property.
 
(b)           Subject to Section 11(a), each Pledgor agrees to deliver all
certificates, instruments or other documents representing any Collateral to the
Collateral Agent at such location as the Collateral Agent shall from time to
time designate by written notice pursuant to Section 23 for its custody at all
times until termination of this Pledge Agreement, together with such instruments
of assignment and transfer as requested by the Collateral Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Each Pledgor agrees to execute and deliver, or cause to be
executed and delivered by other Persons, at Pledgor’s expense, all share
certificates, documents, instruments, agreements, financing statements (and
amendments thereto and continuations thereof), assignments, control agreements,
or other writings as the Collateral Agent may request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the Collateral
Agent’s Lien and security interest in the Collateral hereunder granted to the
Collateral Agent for the benefit of the Secured Creditors and further agrees to
do and cause to be done upon the Collateral Agent’s request, at Pledgor’s
expense, all things reasonably determined by the Collateral Agent to be
necessary or advisable to perfect and keep in full force and effect the Lien in
the Collateral hereunder granted to the Collateral Agent for the benefit of the
Secured Creditors, including the prompt payment of all out-of-pocket fees and
reasonable expenses incurred in connection with any filings made to perfect or
continue the Lien and security interest in the Collateral hereunder granted in
favor of the Collateral Agent for the benefit of the Secured Creditors.
 
(d)           All filing fees, advances, charges, costs and expenses, including
all fees and expenses of counsel to the extent required to be reimbursed by the
Company or any Subsidiary under the Credit Agreement, the Notes Documents or the
Intercreditor Agreement (collectively, “Attorneys’ Costs”), incurred or paid by
the Collateral Agent or any Secured Creditor in exercising any right, power or
remedy conferred by this Pledge Agreement, or in the enforcement thereof, shall
become a part of the Secured Obligations secured hereunder and shall be paid to
the Collateral Agent for the benefit of the Secured Creditors by the Pledgor in
respect of which the same was incurred immediately upon demand therefor, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.
 
(e)           Each Pledgor agrees to register and cause to be registered the
interest of the Collateral Agent, for the benefit of the Secured Creditors, in
the Collateral on its own books and records and the registration books of each
of the Pledged Subsidiaries.
 
Each of the parties hereto hereby acknowledges and agrees that the security
interests in the Collateral granted under the Existing Pledge Agreement and all
of the other Security Instruments (as defined in the Existing Credit Agreement)
to the Administrative Agent, and all Security Instruments (as defined in the
Existing Credit Agreement) evidencing such security interests are hereby
assigned to the Collateral Agent
 
3.           Status of Pledged Interests.  Each Pledgor hereby represents,
warrants and covenants to the Collateral Agent for the benefit of the Secured
Creditors, with respect to itself and the Collateral as to which it has or
acquires any interest, that:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           All of the Pledged Interests are, as of the date of execution of
this Pledge Agreement or Pledge Joinder Agreement by each Pledgor pledging such
Pledged Interests (such date as applicable with respect to each Pledgor, its
“Applicable Date”), and shall at all times thereafter be validly issued and
outstanding, fully paid and non-assessable and constitute (i) 65% of the issued
and outstanding Voting Securities (or if any Pledgor shall own less than 65% of
such Voting Securities, then 100% of the Voting Securities owned by such
Pledgor) and 100% of the other issued and outstanding Subsidiary Securities of
each Direct Foreign Subsidiary constituting a Pledged Subsidiary and (ii) all of
the issued and outstanding Subsidiary Securities of all Domestic Subsidiaries
constituting Pledged Subsidiaries, and are accurately described on Schedule I.
 
(b)           The Pledgor is at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Credit Agreement and the
Notes Documents) be the sole registered and record and beneficial owner of the
Pledged Interests, free and clear of all Liens, charges, equities, options,
hypothecations, encumbrances and restrictions on pledge or transfer, including
transfer of voting rights (other than Permitted Liens, the pledge hereunder and
applicable restrictions pursuant to federal and state and applicable foreign
securities laws).  Without limiting the foregoing, the Pledged Interests are not
and will not be subject to any voting trust, shareholders agreement, right of
first refusal, voting proxy, power of attorney or other similar arrangement
(other than the rights hereunder in favor of the Collateral Agent).
 
(c)           At no time shall any Pledged Interests (i) be held or maintained
in the form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the related Pledged
Subsidiary has elected to have treated as a “security”) under Article 8 of the
UCC (including, for the purposes of this Section, the Uniform Commercial Code of
any other applicable jurisdiction) be maintained in the form of uncertificated
securities.  With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I hereto,
which share certificates, with stock powers duly executed in blank by the
Pledgor, have been delivered to the Collateral Agent or are being delivered to
the Collateral Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, the Pledgor has at its Applicable Date delivered to the Collateral
Agent (or has previously delivered to the Collateral Agent or, in case of
Additional Interests, shall deliver pursuant to Section 22) Uniform Commercial
Code financing statements (or appropriate amendments thereto) duly authorized by
the Pledgor and naming the Collateral Agent for the benefit of the Secured
Creditors as “secured party”, in form, substance and number sufficient in the
reasonable opinion of the Collateral Agent to be filed in all UCC filing offices
and in all jurisdictions in which filing is necessary or advisable to perfect in
favor of the Collateral Agent for the benefit of the Secured Creditors the Lien
on such Pledged Interests, together with all required filing fees.  Without
limiting the foregoing provisions of this Section 3(c), with respect to any
Pledged Interests issued by any Direct Foreign Subsidiary, Pledgor shall deliver
or cause to be delivered, (i) in addition to or in substitution for all or any
of the foregoing items, as the Collateral Agent may elect, such other
instruments, certificates, agreements, notices, filings, and other documents,
and take or cause to be taken such other action, as the Collateral Agent may
determine to be necessary or advisable under the laws of the jurisdiction of
formation of such Direct Foreign Subsidiary, to grant, perfect and protect as a
first priority lien (subject to Permitted Liens) in such Collateral in favor of
the Collateral Agent for the benefit of the Secured Creditors, and (ii) if
requested by the Collateral Agent, an opinion of counsel acceptable in form and
substance to the Collateral Agent issued by a law firm acceptable to the
Collateral Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 6.14 of the Credit Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           It has full corporate power, legal right and lawful authority to
execute this Pledge Agreement (and any Pledge Joinder Agreement applicable to
it) and to pledge, assign and transfer its Pledged Interests in the manner and
form hereof.
 
(e)           The pledge, assignment and delivery of its Pledged Interests
(along with undated stock powers executed in blank, financing statements and
other agreements referred to in Section 3(c) hereof) to the Collateral Agent for
the benefit of the Secured Creditors pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest (subject to Permitted Liens) in such
Pledged Interests in favor of the Collateral Agent for the benefit of the
Secured Creditors, securing the payment of the Secured Obligations, assuming, in
the case of the Pledged Interests which constitute certificated “securities”
under the UCC (including, for the  purposes of this Section, the Uniform
Commercial Code of any other applicable jurisdiction), continuous and
uninterrupted possession by or on behalf of the Collateral Agent.  The Pledgor
will at its own cost and expense defend the Secured Creditors’ right, title and
security interest in and to the Collateral against the claims and demands of all
Persons whomsoever.
 
(f)           Except as otherwise expressly provided herein, in the Credit
Agreement pursuant to a Disposition permitted under the Credit Agreement, in any
Notes Document pursuant to a Disposition permitted under such Notes Document,
none of the Pledged Interests (nor any interest therein or thereto) shall be
sold, transferred or assigned without the Collateral Agent’s prior written
consent, which may be withheld for any reason.
 
(g)           It shall at all times cause the Pledged Interests of such Pledgor
that constitute “securities” (or as to which the issuer elects to have treated
as “securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Collateral Agent in accordance with Sections 2, 3 and
22 hereof and that it shall cause each of the Pledged Subsidiaries as to which
it is the Pledgor not to issue any Subsidiary Securities, or securities
convertible into, or exchangeable or exercisable for, Subsidiary Securities, at
any time during the term of this Pledge Agreement unless the Pledged Interests
of such Pledge Subsidiary are issued solely to either (y) such Pledgor who shall
promptly comply with Sections 3 and 22 hereof with respect to such property or
(z) any Borrower or another Guarantor who shall promptly pledge such additional
Subsidiary Securities to the Collateral Agent for the benefit of the Secured
Creditors pursuant to Section 22 or 24 hereof, as applicable, on substantially
identical terms as are contained herein and deliver or cause to be delivered the
appropriate documents described in Section 3(c) hereof to the Collateral Agent
and take such further actions as the Collateral Agent may deem necessary in
order to perfect a first priority security interest (subject to Permitted Liens)
in such Subsidiary Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(h)           The exact legal name and address, type of Person, jurisdiction of
formation, jurisdiction of formation identification number (if any), and
location of the chief executive office of such Pledgor, in each case, as of the
Closing Date, are as specified on Schedule II attached hereto.  No Pledgor shall
change its name, jurisdiction of formation (whether by reincorporation, merger
or otherwise), or the location of its chief executive office, except upon giving
not less than thirty (30) days’ prior written notice to the Collateral Agent and
taking or causing to be taken all such action at such Pledgor’s expense as may
be reasonably requested by the Collateral Agent to perfect or maintain the
perfection of the Lien of the Collateral Agent in Collateral.
 
4.           Preservation and Protection of Collateral.
 
(a)           The Collateral Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.
 
(b)           Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest as and when
required under Section 6.04 of the Credit Agreement, Section 9.4 of the 2013
Notes Agreement, Section 9.4 of the 2019 Notes Agreement and any analogous
covenant under any additional Notes Documents.  Upon the failure of any Pledgor
to so pay or contest such taxes, charges, Liens or assessments as and when
required under Section 6.04 of the Credit Agreement, Section 9.4 of the 2013
Notes Agreement, Section 9.4 of the 2019 Notes Agreement or any analogous
covenant under any additional Notes Documents, or upon the failure of any
Pledgor to pay any amount pursuant to Section 2(c), the Collateral Agent at its
option may pay or contest any of them (the Collateral Agent having the sole
right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest.  All sums so disbursed by the
Collateral Agent, including Attorneys’ Costs, court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Pledgor to
the Collateral Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Each Pledgor hereby (i) irrevocably authorizes the Collateral
Agent to file (with, or to the extent permitted by applicable law, without the
signature of the Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing such Pledgor as
“debtor” at such time or times and in all filing offices as the Collateral Agent
may from time to time reasonably determine to be necessary or advisable to
perfect or protect the rights of the Collateral Agent and the Secured Creditors
hereunder, or otherwise to give effect to the transactions herein contemplated,
and (ii) irrevocably ratifies and acknowledges all such actions taken by or on
behalf of the Collateral Agent prior to the Applicable Date.
 
5.           Default.  Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent is given full power and authority, then
or at any time thereafter, to sell, assign, deliver or collect the whole or any
part of the Collateral, or any substitute therefor or any addition thereto, in
one or more sales, with or without any previous demands or demand of performance
or, to the extent permitted by law, notice or advertisement, in such order as
the Collateral Agent may elect; and any such sale may be made either at public
or private sale at the Collateral Agent’s place of business or elsewhere, either
for cash or upon credit or for future delivery, at such price or prices as the
Collateral Agent may reasonably deem fair; and the Collateral Agent or any other
Secured Creditor may be the purchaser of any or all Collateral so sold and hold
the same thereafter in its own right free from any claim of any Pledgor or right
of redemption.  Demands of performance, advertisements and presence of property
and sale and notice of sale are hereby waived to the extent permissible by
law.  Any sale hereunder may be conducted by an auctioneer or any officer or
agent of the Collateral Agent.  Each Pledgor recognizes that the Collateral
Agent may be unable to effect a public sale of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by Governmental Authorities, and that as a
consequence of such prohibitions and restrictions the Collateral Agent may be
compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group.  Each Pledgor agrees and acknowledges that private sales so
made may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Collateral Agent has no obligation
to delay the sale of any of the Collateral for the period of time necessary to
permit the Pledged Subsidiary to register or otherwise qualify the Collateral,
even if such Pledged Subsidiary would agree to register or otherwise qualify
such Collateral for public sale under the Securities Act or applicable state
law.  Each Pledgor further agrees, to the extent permitted by applicable law,
that the use of private sales made under the foregoing circumstances to dispose
of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner.  Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair market value of the Pledged Subsidiary’s assets minus
its liabilities.  In addition to the foregoing, the Secured Creditors may
exercise such other rights and remedies as may be available under the Loan
Documents or the Notes Documents, at law (including without limitation the UCC)
or in equity.
 
 
9

--------------------------------------------------------------------------------

 
 
6.           Proceeds of Sale.  The net cash proceeds resulting from the
collection, liquidation, sale, or other disposition of the Collateral shall be
applied in accordance with the terms of the Intercreditor Agreement.  Each
Pledgor shall be liable to the Collateral Agent, for the benefit of the Secured
Creditors, and shall pay to the Collateral Agent, for the benefit of the Secured
Creditors, on demand any deficiency which may remain after such sale,
disposition, collection or liquidation of the Collateral.
 
7.           Presentments, Demands and Notices.  The Collateral Agent shall not
be under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.
 
8.           Attorney-in-Fact.  Each Pledgor hereby appoints the Collateral
Agent as the Pledgor’s attorney-in-fact for the purposes of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Collateral Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right and power to receive, endorse
and collect all checks and other orders for the payment of money made payable to
any Pledgor representing any dividend, interest payment, principal payment or
other distribution payable or distributable in respect to the Collateral or any
part thereof and to give full discharge for the same.
 
9.           Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if, at any time any payment of any of the
Secured Obligations made at or prior to the termination of this Pledge Agreement
on the Termination Date is rescinded or must otherwise be returned by any
Secured Creditor or is repaid by any Secured Creditor in whole or in part in
good faith settlement of a pending or threatened avoidance claim, whether upon
the insolvency, bankruptcy or reorganization of any Pledgor or any other Loan
Party or otherwise, all as though such payment had not been made. The provisions
of this Section 9 shall survive repayment of all of the Secured Obligations and
the termination or expiration of this Pledge Agreement in any manner, including
but not limited to termination upon occurrence of the Termination Date.
 
10.           Waiver by the Pledgors.  Each Pledgor waives to the extent
permitted by applicable law (a) any right to require any Secured Creditor or any
other obligee of the Secured Obligations to (i) proceed against any Person or
entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power, (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, (d) any right to enforce any remedy which any Secured
Creditor or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Collateral Agent for the benefit of the Secured Creditors.  Each Pledgor
authorizes each Secured Creditor and each other obligee of the Secured
Obligations without notice (except notice required by applicable law) or demand
and without affecting its liability hereunder or under the Loan Documents or
under the Notes Documents from time to time to: (x) take and hold security,
other than the Collateral herein described, for the payment of such Secured
Obligations or any part thereof, and exchange, enforce, waive and release the
Collateral herein described or any part thereof or any such other security; and
(y) apply such Collateral or other security and direct the order or manner of
sale thereof as such Secured Creditor or obligee in its discretion may
determine.
 
 
10

--------------------------------------------------------------------------------

 
 
The Collateral Agent may at any time deliver (without representation, recourse
or warranty) the Collateral or any part thereof to a Pledgor and the receipt
thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Collateral Agent shall thereafter be discharged
from any liability or responsibility therefor.
 
11.           Dividends and Voting Rights.
 
(a)           All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder, provided, however,
that cash dividends paid to a Pledgor as record owner of the Pledged Interests,
to the extent permitted by the Credit Agreement and the Notes Documents to be
declared and paid, may be retained by such Pledgor so long as no Event of
Default shall have occurred and be continuing, free from any Liens hereunder.
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the registration of the Collateral in the name of a Pledgor as
record and beneficial owner shall not be changed and such Pledgor shall be
entitled to exercise all voting and other rights and powers pertaining to the
Collateral for all purposes not inconsistent with the terms of the Loan
Documents and the Notes Documents.
 
(c)           Upon the occurrence and during the continuance of any Event of
Default and, in the case of an Event of Default other than the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower or
Material Subsidiary under the Bankruptcy Code of the United States, after
written notice from the Collateral Agent, all rights of the Pledgors to receive
and retain cash dividends and other distributions upon the Collateral pursuant
to subsection (a) above shall cease and shall thereupon be vested in the
Collateral Agent for the benefit of the Secured Creditors, and each Pledgor
shall promptly deliver, or shall cause to be promptly delivered, all such cash
dividends and other distributions with respect to the Pledged Interests to the
Collateral Agent (together, if the Collateral Agent shall request, with the
documents described in Sections 2(c) and 3(c) hereof or other negotiable
documents or instruments so distributed) to be held by it hereunder or, at the
option of the Collateral Agent, to be applied to the Secured
Obligations.  Pending delivery to the Collateral Agent of such property, each
Pledgor shall keep such property segregated from its other property and shall be
deemed to hold the same in trust for the benefit of the Secured Creditors.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Upon the occurrence and during the continuance of any Event of
Default, at the option of the Collateral Agent, all rights of each of the
Pledgors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to subsection (b) above shall cease and the
Collateral Agent may thereupon (but shall not be obligated to), at its request,
cause such Collateral to be registered in the name of the Collateral Agent or
its nominee or agent for the benefit of the Secured Creditors and/or exercise
such voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Collateral Agent as
its proxy, with full power of substitution, to vote and exercise all other
rights as a shareholder with respect to such Pledged Interests hereunder upon
the occurrence and during the continuance of any Event of Default, which proxy
is coupled with an interest and is irrevocable until the Termination Date, and
each Pledgor hereby agrees to provide such further proxies as the Collateral
Agent may request; provided, however, that the Collateral Agent in its
discretion may from time to time refrain from exercising, and shall not be
obligated to exercise, any such voting or consensual rights or such proxy.
 
12.           Continued Powers.  Until the Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Collateral Agent for the benefit of the Secured Creditors hereunder shall
continue to exist and may be exercised by the Collateral Agent at any time and
from time to time irrespective of the fact that any of the Secured Obligations
or any part thereof may have become barred by any statute of limitations or that
any part of the liability of any Pledgor may have ceased.
 
13.           Other Rights.  The rights, powers and remedies given to the
Collateral Agent for the benefit of the Secured Creditors by this Pledge
Agreement shall be in addition to all rights, powers and remedies given to the
Collateral Agent or any Secured Creditor under any other Loan Document or any
Notes Document or by virtue of any statute or rule of law.  Any forbearance or
failure or delay by the Collateral Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Creditors shall continue in full force and
effect until such right, power or remedy is specifically waived in accordance
with the terms of the Credit Agreement and the applicable Notes Document.
 
14.           Anti-Marshaling Provisions.  The right is hereby given by each
Pledgor to the Collateral Agent, for the benefit of the Secured Creditors, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Collateral Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Collateral Agent, for the benefit of the Secured
Creditors, the Collateral Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Pledge Agreement.  Each Pledgor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any Loan Document
or in any Notes Document.
 
 
12

--------------------------------------------------------------------------------

 
 
15.           Entire Agreement.  This Pledge Agreement and each Pledge Joinder
Agreement, together with the Credit Agreement and other Loan Documents and the
Notes Documents, constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof and of the Pledge Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof and thereof.  Neither this Pledge
Agreement nor any Pledge Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement, the Notes Documents and the Intercreditor Agreement.
 
16.           Further Assurances.  Each Pledgor agrees at its own expense to do
such further acts and things, and to execute and deliver, and cause to be
executed and delivered as may be necessary or advisable to give effect thereto,
such additional conveyances, assignments, financing statements, control
agreements, documents, certificates, stock powers, agreements and instruments,
as the Collateral Agent may at any time reasonably request in connection with
the administration or enforcement of this Pledge Agreement or any Pledge Joinder
Agreement or related to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights, powers and remedies for
the benefit of the Secured Creditors hereunder or thereunder.  Each Pledgor
hereby consents and agrees that the Pledged Subsidiaries and all other Persons,
shall be entitled to accept the provisions hereof and of the Pledge Joinder
Agreements as conclusive evidence of the right of the Collateral Agent, on
behalf of the Secured Creditors, to exercise its rights, privileges, and
remedies hereunder and thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Pledgor or any other Person to any of such Pledged
Subsidiaries or other Persons.
 
17.           Binding Agreement; Assignment.  This Pledge Agreement and each
Pledge Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns, except that no Pledgor shall be
permitted to assign this Pledge Agreement, any Pledge Joinder Agreement or any
interest herein or therein or in the Collateral, or any part thereof or interest
therein, or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the Collateral
Agent as Collateral under this Pledge Agreement.  Without limiting the
generality of the foregoing sentence of this Section 17, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement) and any Noteholder may assign or
otherwise transfer, or grant to one or more Persons participations in or to, all
or a portion of its rights and obligations under the 2013 Notes Agreement, the
2019 Notes Agreement or any other Notes Document (including, without limitation,
any Notes held by it) to any other Person (to the extent permitted by the 2013
Notes Agreement, the 2019 Notes Agreement or such other Notes Document, as
applicable); and to the extent of any such assignment, transfer or participation
such other Person shall, to the fullest extent permitted by law, thereupon
become vested with all the benefits in respect thereof granted to such Lender or
such Noteholder herein or otherwise, subject however, to the provisions of the
Intercreditor Agreement and, with respect to any obligations under the Credit
Agreement, the Credit Agreement, including Article IX thereof (concerning the
Collateral Agent) and Section 10.06 thereof (concerning assignments and
participations).  All references herein to the Collateral Agent and to the
Secured Creditors shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.
 
 
13

--------------------------------------------------------------------------------

 
 
18.           Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Card Related Products Agreements.  No Cash Management Bank, Hedge Bank
or Card Related Products Bank that obtains the benefit of this Pledge Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents
and Intercreditor Agreement.  Notwithstanding any other provision of this Pledge
Agreement to the contrary, neither the Bank Agent nor the Collateral Agent shall
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Secured Obligations arising under Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Cash Related
Products Agreements except to the extent expressly provided in the Credit
Agreement or the Intercreditor Agreement and unless the Bank Agent and the
Collateral Agent have received written notice of such Obligations, together with
such supporting documentation as they may request, from the applicable Cash
Management Bank, Hedge Bank and Card Related Products Bank, as the case may
be.  Each Cash Management Bank, Hedge Bank or Card Related Products Bank not a
party to the Credit Agreement and the Intercreditor Agreement that obtains the
benefit of this Pledge Agreement shall be deemed to have acknowledged and
accepted the appointment of the Collateral Agent pursuant to the terms of the
Intercreditor Agreement, and that with respect to the actions and omissions of
the Collateral Agent hereunder or otherwise relating hereto that do or may
affect such Cash Management Bank, Hedge Bank or Card Related Products Bank, the
Collateral Agent and each of its Related Parties shall be entitled to all the
rights, benefits and immunities conferred under Article IX of the Credit
Agreement and the Intercreditor Agreement.  Neither the Bank Agent nor the
Collateral Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Card Related Products Agreements in the case of a Termination Date.
 
19.           Severability.  The provisions of this Pledge Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Pledge Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
 
 
14

--------------------------------------------------------------------------------

 
 
20.           Counterparts.  This Pledge Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.
 
21.           Termination.  Subject to the provisions of Section 9, this Pledge
Agreement and each Pledge Joinder Agreement, and all obligations of the Pledgors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Termination Date.  Upon any
Disposition of the Collateral permitted under the Credit Agreement and the Notes
Documents (to any Person other than a Borrower or Guarantor), then, at the
request and sole expense of Pledgors, all Collateral subject to such Disposition
shall be released from the Liens created hereby.  Upon such termination of this
Pledge Agreement or release, the Collateral Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Collateral Agent as additional Collateral hereunder), together
with any cash then constituting the Collateral not then sold or otherwise
disposed of in accordance with the provisions hereof, and take such further
actions at the request of the Pledgors as may be necessary to effect the same.
 
22.           Additional Interests.  If any Pledgor shall at any time acquire or
hold any additional Pledged Interests, including any Pledged Interests issued by
any Subsidiary not listed on Schedule I hereto which are required to be subject
to a Lien pursuant to a Pledge Agreement by the terms hereof or of any provision
of the Credit Agreement or any Notes Document (any such shares being referred to
herein as the “Additional Interests”), such Pledgor shall deliver to the
Collateral Agent for the benefit of the Secured Creditors (i) a Pledge Agreement
Supplement in the form of Exhibit A hereto with respect to such Additional
Interests duly completed and executed by such Pledgor and (ii) any other
document required in connection with such Additional Interests as described in
Section 3(c).  Each Pledgor shall comply with the requirements of this Section
22 concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.14 of the Credit Agreement
applies, within the time period specified in such Section or elsewhere in the
Credit Agreement with respect to such Additional Interests; provided, however,
that the failure to comply with the provisions of this Section 22 shall not
impair the Lien on Additional Interests conferred hereunder.
 
23.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to any Borrower, at the address for the giving of notice
for such Borrower then in effect under the Intercreditor Agreement, (b) with
respect to any Pledgor other than any Borrower, at the address then in effect
for the giving of notices to such Pledgor under any Guaranty Agreement to which
it is a party and (c) with respect to the Collateral Agent, at the address then
in effect for the giving of notices to the Collateral Agent then in effect under
the Intercreditor Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
24.           Joinder.  Each Person who shall at any time execute and deliver to
the Collateral Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Collateral Agent for the benefit of
the Secured Creditors all Pledged Interests which it has at its Applicable Date
or thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Pledgors or to the parties to this
Pledge Agreement shall be deemed to include such Person as a Pledgor
hereunder.  Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.
 
25.           Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement as in effect on the date hereof shall be
applicable to this Pledge Agreement and each Pledge Joinder Agreement and are
hereby incorporated by reference.  All representations and warranties contained
herein shall survive the delivery of documents and any Credit Extensions
referred to herein or secured hereby.
 
26.           Governing Law; Waivers.
 
(a)           THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.
 
(b)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN FRANCISCO AND OF THE UNITED
STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR A PLEDGE JOINDER AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS PLEDGE
AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY OTHER SECURED CREDITOR MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR A PLEDGE JOINDER
AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN THIS PLEDGE AGREEMENT
OR ANY PLEDGE JOINDER AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY
HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE ARBITRATED IN ACCORDANCE WITH SECTION 10.15 OF THE
CREDIT AGREEMENT AS IN EFFECT ON THE DATE HEREOF.
 
[Signature pages follow.]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.
 
 

 
PLEDGORS:
     
GRANITE CONSTRUCTION INCORPORATED
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP Treasurer
     
GRANITE CONSTRUCTION COMPANY
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP Treasurer
     
GILC INCORPORATED
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
President and CEO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP and CFO

 
 
AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 


 
GRANITE CONSTRUCTION NORTHEAST, INC.
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP Treasurer
     
INTERMOUNTAIN SLURRY SEAL, INC.
     
By:
/s/ Kathleen Schreckengost
 
Name:
Kathleen Schreckengost
 
Title:
VP Treasurer
     
By:
/s/ Darren S. Beevor
 
Name:
Darren S. Beevor
 
Title:
VP Controller

 
 
AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
COLLATERAL AGENT:
     
BANK OF AMERICA, N.A., as Collateral Agent
     
By:
/s/ Bridgett J. Manduk
 
Name:
Bridgett J. Manduk
 
Title:
Assistant Vice President

 
 
AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 


 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as Administrative Agent
         
By:
/s/ Bridgett J. Manduk
 
Name:
Bridgett J. Manduk
 
Title:
Assistant Vice President

 
 
AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Name of Pledgor
Name, Jurisdiction of
Formation and Type of
Entity of Pledged Subsidiary
Class or
Type of
Pledged
Interest
Total Amount
of Class or
Type of
Pledged
Interests
Authorized
Total
Amount of
Class or
Type
Outstanding
Total
Amount
Pledged
Certificate Number
(if applicable)
Par Value
(if applicable)
Name of
Transfer Agent (if any)

Granite Construction Inc.
Granite Construction Company
Common Stock
            30,000,000
10,000,000
10,000,000
38
$0.01
 
Granite Construction Inc.
Granite Land Company
Common Stock
 
100
100
C-100
$1,000.00
 
Granite Construction Inc.
Granite SR 91 Corporation
Common Stock
 
1,000
1,000
C-100
$100.00
 
Granite Construction Inc.
GILC Incorporated
Common Stock
 
5,000
5,000
C-100
$100.00
 
Granite Construction Inc.
Intermountain Slurry Seal, Inc.
Common Stock
                 250,000
103,035
103,035
C-100
$1.00
 
Granite Construction Inc.
Granite Construction International
Common Stock
              1,000,000
1,040
1,040
2
$10.00
 
Granite Construction Inc.
Pozzolan Products Company
Common Stock
 
1,000
1,000
C-100
$1.00
 
Granite Construction Inc.
Granite Construction Northeast, Inc.
Common Stock
400
300
300
C-100
None
 
Granite Construction Co.
Granite Northwest, Inc.
Common Stock
1,000,000
100
100
2
None
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II

 
 
GRANITE CONSTRUCTION INCORPORATED
(Company and a Borrower)
PO Box 50085, Watsonville, CA 95077-5085
Incorporated: 1/24/90, Delaware
EIN: 77-0239383

                     

Borrower and a Material Subsidiary
 
Granite Construction
Company
 
PO Box 50085
Watsonville, CA 95077
 
Heavy/Highway Construction
and
Material Sales
 
Incorporated: 1/4/22
California
Wholly-owned
Acquired: 2/5/90
EIN: 94-0519552
 
 
 
Borrower and a Material Subsidiary
 
GILC Incorporated
P.O. Box 50085
Watsonville, CA 95077-5085
 
Equipment Leasing
 
Incorporated: 5/22/95
California
Wholly-owned
EIN: 77-0406448
 
 
Material Subsidiary
 
Granite Construction Northeast, Inc.
 
120 White Plains Road, Ste. 310
Tarrytown, NY 10591
 
Heavy/Highway Construction
 
Incorporated: 3/6/89
New York
Wholly-owned
Acquired: 7/1/01
EIN: 13-3513863
 
 
 
 
Material Subsidiary
 
Intermountain Slurry Seal, Inc.
 
1000 North Warm Springs Road
Salt Lake City, Utah 84116
Branch Locations – Nevada, California
 
Heavy/Highway Construction
Non-Union
Crusher/Asphalt Plant
 
Incorporated: 4/23/82
Wyoming
Wholly-owned
Acquired: 5/8/95
EIN: 87-0307259
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PLEDGE AGREEMENT SUPPLEMENT
 
THIS PLEDGE AGREEMENT SUPPLEMENT  dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Collateral Agent (the “Collateral Agent”) for the Secured Creditors.


RECITALS:


A.           The Pledgor is party to that certain Amended and Restated
Securities Pledge Agreement dated as of October 11, 2012 (as in effect on the
date hereof, the “Pledge Agreement”; all capitalized terms used but not defined
herein shall have the meanings provided therefor such Pledge Agreement), among
Granite Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with the Company and GCC, collectively, the
“Borrowers”), certain Subsidiaries of the Company and the Collateral Agent.


B.           The Pledgor has acquired rights in the Pledged Interests listed on
Annex A to this Supplement (the “Additional Interests”) and desires to pledge,
and evidence its prior pledge, to the Collateral Agent for the benefit of the
Secured Creditors all of the Additional Interests in accordance with the terms
of the Credit Agreement, the Notes Documents and the Pledge Agreement.


In order to induce the Secured Creditors to from time to time make and/or
maintain extensions of credit under the Credit Agreement, Secured Cash
Management Agreements, Secured Hedge Agreements, Secured Cash Related Products
Agreements and the Notes Documents, the Pledgor hereby agrees as follows:


1.           Affirmations.  The Pledgor hereby reaffirms and acknowledges the
pledge and collateral assignment to, and the grant of security interest in, the
Additional Interests contained in the Pledge Agreement and pledges and
collaterally assigns to the Collateral Agent for the benefit of the Secured
Creditors, and grants to the Collateral Agent for the benefit of the Secured
Creditors a first priority lien and security interest (subject to Permitted
Liens) in, the Additional Interests and all of the following:
 
(a)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
 
(b)           all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Collateral Agent in substitution
for or as an addition to any of the foregoing;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           all securities accounts to which may at any time be credited any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
 
(d)           all proceeds of any of the foregoing.
 
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (d) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement.  Each of the representations and warranties with respect to Pledged
Interests and Collateral contained in the Pledge Agreement is hereby made by the
Pledgor with respect to the Additional Interests and the Additional Collateral,
respectively.  The Pledgor further represents and warrants that Annex A attached
to this Supplement contains a true, correct and complete description of the
Additional Interests, and that all other documents required to be furnished to
the Collateral Agent pursuant to Section 3(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Collateral Agent.  The Pledgor further
acknowledges that Schedule I to the Pledge Agreement shall be deemed, as to it,
to be supplemented as of the date hereof to include the Additional Interests as
described on Annex A to this Supplement.
 
2.           Counterparts.  This Pledge Agreement Supplement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Agreement Supplement to produce or account for more than one such counterpart
executed by the Pledgor.


3.           Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Section 26 of the Pledge Agreement are hereby incorporated by reference as if
fully set forth herein.


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.
 



 
PLEDGOR:
           
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
(to Pledge Agreement Supplement of __________ dated __________)
 
Additional Interests




 
 
 
 
Name of Pledgor
Name,
Jurisdiction of
Formation and
Type of Entity
of Pledged
Subsidiary
 
 
Class or Type
of Additional
Interest
Total Amount
of Class or
Type of
Additional
Interests
Authorized
 
 
Total Amount
of Class or
Type
Outstanding
 
 
 
 
Total Amount 
Pledged
 
 
 
Certificate Number
(if applicable)
 
 
 
 
Par Value
(if applicable)
 
 
 
Name of
Transfer Agent
(if any)
                                                                       



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PLEDGE JOINDER AGREEMENT


THIS PLEDGE JOINDER AGREEMENT dated as of _____________, 20__ (this “Pledge
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Collateral Agent (the “Collateral Agent”) for the Secured
Creditors.


RECITALS:


A.           Granite Construction Incorporated, a Delaware corporation, (the
“Company” and a “Borrower”), Granite Construction Company, a California
corporation (“GCC” and a “Borrower”), GILC Incorporated, a California
corporation (“GILC” and a “Borrower”, and together with the Company and GCC,
collectively, the “Borrowers”), certain Subsidiaries of the Company and the
Collateral Agent, are party to an Amended and Restated Securities Pledge
Agreement dated as of October 11, 2012 (as in effect on the date hereof, the
“Pledge Agreement”; all capitalized terms used but not defined herein shall have
the meanings provided therefor in such Pledge Agreement).


B.           The Joining Pledgor is a Subsidiary of the Company and is required
by the terms of the Credit Agreement and/or the Notes Documents to become a
Guarantor and be joined as a party to the Pledge Agreement as a Pledgor.


C.           The Joining Pledgor will materially benefit directly and indirectly
from the making and/or maintenance of the extensions of credit made from time to
time under the Credit Agreement, Secured Cash Management Agreements, Secured
Hedge Agreements, Secured Cash Related Products Agreements and under the Notes
Documents.


In order to induce the Secured Creditors to from time to time make and/or
maintain extensions of credit under the Credit Agreement, Secured Cash
Management Agreements, Secured Hedge Agreements, Secured Cash Related Products
Agreements and the Notes Documents, the Joining Pledgor hereby agrees as
follows:


1.           Joinder.  The Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Pledge Agreement of a security
interest to the Collateral Agent for the benefit of the Secured Creditors in,
and collateral assignment and pledge to the Collateral Agent of, the Pledged
Interests and other property constituting Collateral of such Pledgor or in which
such Pledgor has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located, as security for the payment and performance of
the Secured Obligations, all with the same force and effect as if the Joining
Pledgor were a signatory to the Pledge Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.           Affirmations.  The Joining Pledgor hereby acknowledges and affirms
as of the date hereof with respect to itself, its properties and its affairs
each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Pledgor contained in the Pledge Agreement.


3.           Supplemental Schedules.  Attached to this Pledge Joinder Agreement
are duly completed schedules (the “Supplemental Schedules”) supplementing as
thereon indicated the respective Schedules to the Pledge Agreement.  The Joining
Pledgor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.


4.           Severability.  The provisions of this Pledge Joinder Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Pledge Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


5.           Counterparts.  This Pledge Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Joinder Agreement to produce or account for more than one such counterpart
executed by the Joining Pledgor.  Delivery of an executed counterpart of a
signature page of this Pledge Joinder Agreement by facsimile or electronic
transmission (including .pdf file) shall be effective as delivery of a manually
executed counterpart hereof.


6.           Delivery.  The Joining Pledgor hereby irrevocably waives notice of
acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Secured Cash Management Agreements, Secured Hedge
Agreements, Secured Cash Related Products Agreements and Note Documents made and
maintained, in reliance on this Pledge Joinder Agreement and the Pledgor’s
joinder as a party to the Pledge Agreement as herein provided.


7.           Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Section 26 of the Pledge Agreement are hereby incorporated by reference as if
fully set forth herein.




[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.
 



 
JOINING PLEDGOR:
           
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL
SCHEDULE I






 
 
 
 
Name of Pledgor
Name,
Jurisdiction of
Formation and
Type of Entity
of Pledged
Subsidiary
 
 
Class or Type
of Additional
Interest
Total Amount
of Class or
Type of
Pledged
Interests
Authorized
 
 
Total Amount
of Class or
Type
Outstanding
 
 
 
 
Total Amount 
Pledged
 
 
 
Certificate Number
(if applicable)
 
 
 
 
Par Value
(if applicable)
 
 
 
Name of
Transfer Agent
(if any)
                                                                               
         

 








Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
Applicable Date:  __________, 20__
 
 
 

--------------------------------------------------------------------------------

 




SUPPLEMENTAL
SCHEDULE II




Name and Address of Pledgor
Type of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
Address of Chief
Executive Office
                                                                               
                                                           

 
 






Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
Applicable Date:  __________, 20__
 

